PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.11,142,575	:  DECISION ON REQUEST
Blank, et al.				:  FOR
Issue Date: October 12, 2021	:  REDETERMINATION OF     
Application No. 15/029,770	:  PATENT TERM ADJUSTMENT 
Filed:  April 15, 2016 	:  
Atty Docket No.580660: SA9-110US :  
			
This is a decision on the petition under 37 CFR 1.705(b)filed on March 14, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by six hundred and fourteen (614) days. The patent term adjustment is redetermined to be three hundred and nine (309) days. 

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

The above-noted patent issued on October 12, 2021, and was accorded a patent term adjustment of five hundred and forty-nine (549) days.  On March 14, 2022, patentee filed the instant petition requesting that the patent term adjustment be reflected as 614 days.  Patentees dispute the adjustment of 200 days under 37 CFR 1.702(a)(1).  Patentees contend that the adjustment to the patent term under 37 CFR 1.702(a)(1) and 37 CFR 1.703(a)(1) should be 217 days, rather than 200 days. Patentee has based this determination on the filing date of the application, i.e., April 15, 2016, rather than on a commencement date under 35 USC 371(b) for the application of Monday, May 2, 2016. Patentee also disputes the reduction to the patent term adjustment under 37 CFR 1.702(b) of 408 days arguing that the adjustment under 37 CFR 1.702(b)is 425 days basing the calculation on the filing date of the application, rather than on the commencement date. Further, patentees dispute the reduction to the patent term adjustment of 31 days entered pursuant to 37 CFR 1.704(b).  

Patentee’s argument as to the reduction of the patent term adjustment of 31 days under 37 CFR 1.704(b)is well-taken.  The reduction to the patent term adjustment of 31 days is removed accordingly.

The redetermination of patent term adjustment reveals that the applicant delay is two hundred and ninety-nine (299) days, and includes a reduction to the patent term adjustment of 28 days under 37 CFR 1.704(b)and 271 days under 37 CFR 1.704(c)(10). As the Notice of Allowance was mailed after June 16, 2020, the applicant delay is determined under 37 CFR 1.1704(c)(10)
implemented by the “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)”, which is applicable to original utility and plant applications filed on, or after, May 29, 2000, in which a notice of allowance was mailed on, or after, July 16, 2020. It is noted that 37 CFR 1.704(c)(10)states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

In view thereof, applicant delay under 37 CFR 1.704(c)(10) for the filing of the Information Disclosure Statement on March 7, 2022, is 271 days, with such delay calculated as beginning on   June 10, 2021--the day after the date of mailing of the notice of allowance under 35 U.S.C. 151--and ending on the March 7, 2022—the date the Information Disclosure Statement that was not expressly requested by the Office was filed.  A period of reduction to the patent term adjustment of 271 days is entered, accordingly.

Patentees’ argument as to the adjustment to the patent term of 200 days under 37 CFR 1.702(a)(1) and 37 CFR 1.703(a)(1) has been considered but is not persuasive. 

As stated in 37 CFR 1.703(a)(1), the period of adjustment under § 1.702(a) is the number of days in the period beginning on the 
day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b)or (f)in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first. As to commencement, it is noted that 37 CFR 1.491 (a) provides that:

(a) Subject to 35 U.S.C. 371(f), the national stage shall commence with the expiration of the applicable time limit under PCT Article 22(1) or (2), or under PCT Article 39(1)(a).

Further to this Section 1893.01 of the Manual of Patent Examining Procedure (MPEP) provides:

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon expiration of the applicable time limit under PCT Article 22(1) or (2), or under PCT Article 39(1)(a). See 35 U.S.C. 371(b) and 37 CFR 1.491(a). PCT Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than the expiration of 30 months from the priority date. Thus, in the absence of an express request for early processing of an international application under 35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. national stage will commence upon expiration of 30 months from the priority date of the international application. Pursuant to 35 U.S.C. 371(f), the national stage may commence earlier than 30 months from the priority date, provided applicant makes an express request for early processing and has complied with the applicable requirements under 35 U.S.C. 371(c). 

It is noted that the requirements of 35 U.S.C. 371 (c)(1) and (c)(2), were received on April 15, 2016, however, commencement occurs with the expiration of the applicable time limit under PCT Article 22(1) or (2), or under PCT Article 39(1)(a) which, absent a request for early processing under 35 U.S.C. 371, is the expiration of 30 months from the priority date of the international application.  It is noted that applicants did not request early processing for this application pursuant to 35 U.S.C. 371(f).  The earliest priority date for this application is October 30, 2013, and the date that is thirty months therefrom is Saturday, April 30, 2016. As the national stage cannot commence on a weekend or federal holiday, the date the national stage commenced in this application is Monday, May 2, 2016.  Accordingly, the period of adjustment under 37 CFR 1.703(a)(1) is 200 days, with said period beginning on July 3, 2017—the day after the date that is fourteen months after the date the national stage commenced, and ending on January 18, 2018—the date the restriction/election requirement was mailed.

Patentee’s argument regarding the “B” delay period is not well taken either. The Office has revisited the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B) pursuant to the Federal Circuit’s decision in Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014). 

As for the amount of “B” delay, the Federal Circuit reviewed the statutory interpretation of 35 U.S.C. § 154(b)(1)(B)(i) and issued a decision regarding the effects of a Request for Continued Examination (“RCE”) on “B” delay in the Novartis appeal.  In Novartis, the Federal Circuit agreed with the Office that “no [“B” delay] adjustment time is available for any time in continued examination, even if the continued examination was initiated more than three calendar years after the application’s filing.”  Novartis, 740 F.3d at 601. However, the Novartis court found that if the Office issues a notice of allowance after an RCE is filed, the period after the notice of allowance should not be excluded from the “B” delay period but should be counted as “B” delay.  Id. at 602.  The Federal Circuit issued its mandate in the Novartis appeal on March 10, 2014. 

Pursuant to 37 CFR 1.702(b)1 and the Novartis decision, the USPTO has determined that the patentee is entitled to 408 days of “B” delay.  This period is based on the failure of the Office to issue a patent within three years after the filing date of the application. The commencement date of the application is May 2, 2016. The patent issued on October 12, 2021; thus, the application was pending for 1,989 days.  During this time, the applicant filed Requests for Continued Examination (RCE) on February 10, 2020, and on March 17, 2021.  Under 35 U.S.C. § 154(b)(1)(B)(i), there is one time period consumed by continued examination (“RCE period”).  The time period is February 10, 2020, until the notice of allowance was issued on June 9, 2021-- i.e., 485 days. Subtracting the sum of the RCE period from the total number of days the application was pending results in 1,989 – 485 = 1,504 days.  Thus, for purposes of “B” delay, the application was pending for 1,504 – 1096 [i.e., the period beginning May 2, 2016, and ending on May 2, 2019] = 408 days beyond the 3-year anniversary of the filing date. The period of adjustment under 37 CFR 1.702(b) is 408 days, accordingly. 


Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
206 + 408 + 0 – 6 – 299 (28 + 271) = 309 days

Patentee’s Calculation:

223 + 425 + 0 – 6 – 28 = 614 days


Patentee is entitled to PTA of three hundred and nine (309) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 206 + 408 + 0 – 6 – 299 (28 + 271) = 309 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to three hundred and nine (309) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificates of Correction Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 (b) Three-year pendency. Subject to the provisions of 35 U.S.C. 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to issue a patent within three years after the date on which the application was filed under 35 U.S.C. 111(a) or the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application, but not including:
        
        (1) Any time consumed by continued examination of the application under 35 U.S.C. 132(b);
        
        (2) Any time consumed by an interference or derivation proceeding under 35 U.S.C. 135(a);
        
        (3) Any time consumed by the imposition of a secrecy order under 35 U.S.C. 181;
        
        (4) Any time consumed by review by the Patent Trial and Appeal Board or a Federal court; or
        
        (5) Any delay in the processing of the application by the Office that was requested by the applicant.